                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                            CR-10-49-GF-BMM

          Plaintiff,

    vs.
                                              ORDER ADOPTING FINDINGS AND
DEVIN HALL,                                       RECOMMENDATIONS

          Defendant.



      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on January 4, 2019. (Doc. 103.) Neither party

filed objections. The Court will review Judge Johnston’s Findings and

Recommendations for clear error. McDonnell Douglas Corp. v. Commodore Bus.

Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on January 3, 2019. (Doc.

99.) The United States accused Defendant Devin Hall of violating his conditions of

supervised release by failing to report to the United States Probation Office within

72 hours of his release from custody. (Doc. 96 at 2.) Hall admitted that he violated

his supervised release condition. (Doc. 103 at 2.)




                                          1
      Judge Johnston recommended that the Court revoke Hall’s supervised

release and commit Hall to the custody of the Bureau of Prisons five months,

followed by no period of supervised release. (Doc. 103 at 3.) Judge Johnston

recommended that Hall serve his term of custody at the Bureau of Prisons facility

in Butner, North Carolina. (Doc. 103 at 4.)

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Hall’s violation represents a serious breach of the Court’s trust.

A custodial sentence of five months followed by no term of supervised release is a

sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 103) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Devin Hall is committed to the

custody of the United States Bureau of Prisons for a term of imprisonment of five

months, with no term of supervised release to follow. The Court recommends that

Devin Hall serve his term of imprisonment at the Bureau of Prisons facility in

Butner, North Carolina.

      DATED this 24th day of January, 2019.




                                          2
